Citation Nr: 0636061	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  06-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.


FINDING OF FACT

The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.16, 4.19, 4.25, 4.26 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
a disability rating claim.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in April 2005, 
September 2005, and April 2006.  The letters informed the 
appellant of his and VA's respective duties for obtaining 
evidence requested he submit any evidence in his possession 
that pertained to his claim.  The September 2005 and April 
2006 letters informed him of the evidence necessary to 
substantiate a TDIU rating claim while the latter letter 
informed him of the criteria for potential effective dates.

Regarding the timing of complete notice, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although additional notice 
was provided to the appellant after the initial adjudication, 
the claim was thereafter readjudicated.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA medical records and employment verification 
information.  Also of record is a report of VA examination 
conducted in June 2005.  As the veteran has not identified or 
submitted competent evidence that suggests his service-
connected disabilities render him unemployable, additional VA 
examination/opinion has not been obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Further, the claims file contains lay statements from his 
spouse and the veteran's statements in support of his appeal, 
to include testimony provided at a May 2006 personal hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  While the record indicates the veteran is in 
receipt of Social Security Administration benefits, there is 
no indication these benefits are based on disability and no 
additional action is required.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

TDIU Rating Claim

The veteran contends that he is entitled to a TDIU rating.  
The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2006).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2006).  Disabilities affecting a 
single body system are considered "one disability" for TDIU 
rating purposes.  38 C.F.R. § 4.16(a)(3) (2006).  Here, the 
veteran's is service-connected for two orthopedic 
disabilities with a combined 60 percent disability rating.  
As such, the veteran meets the schedular threshold for 
determining whether he is entitled to a TDIU rating.  

Now the Board must determine whether the evidence indicates 
the veteran is unemployable due to his service-connected 
disability.  The veteran's application for benefits indicates 
he has an eighth grade education.  See also May 2006 hearing 
transcript.  He was employed in the maintenance department of 
a school system from October 1967 to May 1991 at which time 
he retired.  See May 2005 employment verification form.  The 
hearing transcript reveals that prior to this the veteran 
worked for 17 years in construction.  

The May 2005 employment verification form indicates the 
reason for his employment termination was "retired" with no 
indication this was due to disability even though such 
specification was requested if true.  The veteran is 
receiving or is entitled to receive retirement benefits for 
life.  The VA medical records indicate he currently 
volunteers for Disabled American Veterans, apparently on 
occasion, as a driver for "van runs" to VA facilities.  The 
veteran and his spouse indicate the veteran retired in May 
1991 due to his limitations associated with his service-
connected lumbar spine and left knee disabilities.  They 
highlight the fact that if he had worked six more months he 
would have qualified for a higher rate of Social Security 
Administration benefits.  The Board finds this testimony 
credible and is persuaded that the veteran's service-
connected disabilities influenced his decision to retire in 
May 1991 from the school maintenance department.  

However, at the time of his retirement the veteran was 
recovering from a total left knee replacement that he had 
undergone in December 2000.  He received a 100 percent 
disability rating until February 2002 based on the need for 
convalescence.  See April 2001 rating decision.  In March 
2000 the veteran's service-connected lumbar spine disability 
also required treatment (a decompressive laminectomy and wide 
forminotomies) for which he received a 100 percent 
convalescent rating until May 2000.  See March 2002 rating 
decision.  At the end of his convalescence periods, the 
veteran's lumbar spine disability was rated as 40 percent 
disabling and his left knee disability was rated as 30 
percent disabling.

In short, while the veteran's service-connected disabilities 
may have influenced the veteran's decision to retire in May 
1991, the record shows that his service-connected 
disabilities resulted in a 100 percent disability rating 
until February 2002.  The May 2006 hearing transcript 
reflects that the veteran argues that he is, in essence, 
still unemployable as he can not do any heavy lifting and he 
has walking restrictions.  See also June 2005 VA examination 
report.  However, his service-connected disabilities result 
in a combined 60 percent disability which itself is 
recognition that his industrial capabilities are impaired.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, 
the Board finds the evidence fails to show that the veteran's 
service-connected disabilities are sufficient to preclude him 
from performing gainful employment.  As such, the weight of 
the evidence is against his TDIU rating claim and the appeal 
is denied.  


ORDER

A TDIU rating is denied.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


